ORIGINAL                                                08/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0110


                                        DA 19-0110


RICK WEMPLE,individually and as the assumed
business name RICK WEMPLE OUTFITTING,                                   r"         7i)
d/b/a RICK WEMPLE'S SCHOOL OF GUIDING
AND OUTFITTING; RICK WEMPLE BOOKING                                      AUG 1 0 2020
AGENCY,INC.; and RICK WEMPLE                                           Bovven Cif eenwooci
                                                                     Clerk of Suprerne Court
OUTFITTING,INC.,                                                        State c)f Montana



            Plaintiff and Appellee,
                                                                    ORDER
      v.

BEAU BURCH-LUCICH; DANIELLE HENRY,
a/k/a DANIELLE BURCH-LUCICH; and MT
HUNTING OUTFITTER,INC.,

             Defendants and Appellants.



       This appeal has been pending since February 2019 and has never been briefed. On
May 30, 2019, cOunsel for Appellants moved unopposed for a stay of the proceedings,
stating that the parties were finalizing a settlement. On May 31,2019,this Court stayed this
appeal pending settlement. Nothing further has been filed.
       IT IS ORDERED that, within thirty days of the date of this Order, counsel for the
Appellants shall file a report on the status of this appeal.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
       DATED this )             of August, 2020.
                                                   For the Court,




                                                                Chief Justice